Citation Nr: 1130161	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  10-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming




THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a variously diagnosed skin disability, to include claimed as secondary to Agent Orange exposure.  




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to January 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran filed a claim of service connection for the psychiatric entity of PTSD.  The May 2009 rating decision on appeal denied service connection for that specific entity.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection for a specific psychiatric entity claim encompasses all psychiatric diagnoses shown by the record.  The Board observes that the Court routinely (by endorsement of Joint Motions by the parties) vacates and remands for compliance with Clemons decisions by the Board appealed to the Court that have not complied with Clemons.  The issue is characterized accordingly.  

The Board notes that it appears [documents in the claims file suggest, but do not contain details] that the Veteran has pending before the Court an appeal/appeals of a Board decision by another Veteran's Law Judge addressing ratings/effective dates of awards for disabilities of the lower extremities.  Those matters are not before the Board herein, and will not be addressed.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the claim of service connection for a variously diagnosed psychiatric disability, the Board notes that the Veteran filed an informal claim seeking service connection for PTSD and depression.  The adjudication of that claim by the RO was limited to the entity of PTSD.  However, such adjudication has been overtaken by intervening case law, Clemons v. Shinseki, 23 Vet. App. 1 (2009), discussed above.  The record reflects diagnoses of psychiatric disabilities other than PTSD (e.g., major depressive disorder (MDD)).  See February 2008 VA treatment records.  Hence, this matter must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.  

Regarding the claim of service connection for a variously diagnosed skin disability, it is noteworthy at the outset that one theory of entitlement proposed by the Veteran is that such disability resulted from exposure to Agent Orange.  Inasmuch as he is not shown by the record to have served in Vietnam during the Vietnam Era, the presumptive provisions of 38 U.S.C.A. § 1116 would apply only if it were shown affirmatively (by official records or documentation presented by the Veteran) that he served in an area where certain herbicides (Agent Orange) were used.  The record does not show such service; he has not specified any details of his alleged exposure.  However, STRs do show that the veteran was seen for heat rash in service.  Postservice treatment records include an April 1999 VA examination report that notes the "heat rash" during service, and that the Veteran alleges the rash has continued to be an on and off problem, and has been variously diagnosed as psoriasis, eczema, and neurodermatitis.  The impression was neurodermatitis.  The Veteran has not been afforded a VA examination to determine whether or not there indeed is a nexus between his heat rash in service and the various skin disorder diagnoses noted postservice.

Governing regulation provides that an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The Court has held that the requirement that a disability "may be associated" with service is a "low threshold" standard.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that the "low threshold" standard established by McLendon is met, and that a VA examination to secure a medical opinion in this matter is necessary.  

Accordingly, the case is REMANDED for the following action:


1. The RO should secure for the record copies of the complete updated clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for psychiatric disability and/or his variously diagnosed skin disability.  

2. The RO should then arrange for a dermatology examination of the Veteran to determine the nature and likely etiology of his skin disability (i.e., other than the chemical burn residuals already service-connected).  The examiner must review the Veteran's claims file in conjunction with the examination.  Any indicated studies and tests should be completed, and all clinical findings should be reported.  Following examination of the Veteran, and review of the record (to include STRs), the examiner should provide opinions responding to the following:

(a) Identify (by medical diagnosis) each skin disorder found (other than the service-connected chemical burn residuals).
(b) As to each diagnosed skin disorder diagnosed, opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's service, and specifically to the skin rash treated therein.  

The examiner must explain the rationale for any and all opinions.  

3. Regarding the claim of service connection for psychiatric disability other than PTSD, the RO should provide the Veteran all VCAA-mandated notice, and afford him the opportunity to respond.  The RO should then arrange for any further development necessary to properly adjudicate such claim.  Thereafter, the RO should readjudicate the matters on appeal, including service connection for a psychiatric disability to encompass all psychiatric diagnoses shown (in accordance with Clemons).  If either claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

